Citation Nr: 0806761	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-33 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for degenerative joint disease, including as 
due to an undiagnosed illness.  

2.  Whether new and material evidence has been received to 
reopen a claim for high blood pressure, including as due to 
an undiagnosed illness.  

3.  Whether new and material evidence has been received to 
reopen a claim for skin condition, including as due to an 
undiagnosed illness.  

4.  Whether new and material evidence has been received to 
reopen a claim for depression, memory loss, fatigue, 
including as due to an undiagnosed illness.  

5.  Whether new and material evidence has been received to 
reopen a claim for sexual impotence, including as due to an 
undiagnosed illness.  

6.  Whether new and material evidence has been received to 
reopen a claim for diverticulitis, including as due to an 
undiagnosed illness.  

7.  Whether new and material evidence has been received to 
reopen a claim for hematuria, including as due to an 
undiagnosed illness.  

8.  Entitlement to service connection for an acquired 
psychiatric disorder, including under the provisions of 38 
C.F.R. § 3.317.

9.  Entitlement to service connection for memory loss, 
including under the provisions of 38 C.F.R. § 3.317.

10.  Entitlement to service connection for sexual impotence, 
including under the provisions of 38 C.F.R. § 3.317.

11.  Entitlement to service connection for hematuria, 
including under the provisions of 38 C.F.R. § 3.317.

12.  Entitlement to service connection for an intestinal 
disorder, including under the provisions of 38 C.F.R. § 
3.317.

13.  Entitlement to service connection for joint pain, 
swelling, and muscle spasms, including under the provisions 
of 38 C.F.R. § 3.317.

14.  Entitlement to service connection for a skin disorder, 
including under the provisions of 38 C.F.R. § 3.317.

15.  Entitlement to service connection for a fatigue 
disorder, including under the provisions of 38 C.F.R. § 
3.317.


REPRESENTATION

Appellant represented by:	Louis A. Demier-Le Blanc, 
Attorney at Law



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to August 1963; and from January 1991 to August 1991, 
including service in the Southwest Asia Theater in support of 
Operation Desert Shield/Desert Storm from February 1991 to 
August 1991.  He also had periods of active duty for training 
and inactive duty for training from August 1963 to 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
depression/memory loss/fatigue, high blood pressure, sexual 
impotence, hematuria, diverticulitis, degenerative joint 
disease, a skin condition on the grounds of no new and 
material evidence; and which denied entitlement to service 
connection for chronic fatigue syndrome on a direct basis.

In November 2005 the veteran appeared and testified at an RO 
hearing in San Juan, Puerto Rico.  The transcript of that 
hearing is included in the record.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, memory loss, high blood 
pressure, sexual impotence, hematuria, an intestinal 
disorder, joint pain/swelling/muscle spasms, a skin 
condition, and a fatigue disorder are addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  The October 1998 rating decision denying service 
connection for degenerative joint disease, a skin condition, 
depression/memory loss/fatigue, sexual impotence, 
diverticulitis, and hematuria was not appealed.  

2.  Evidence compiled after the October 1998 rating decision 
(including private treatment records; a stressor statement; 
the reports of compensation and pension (C&P) chronic fatigue 
syndrome examinations done in 2004; and sworn testimony 
provided by the veteran in November 2005) constitutes new and 
material evidence. 


CONCLUSIONS OF LAW

1.  The October 1998 rating decision denying service 
connection for degenerative joint disease, a skin condition, 
depression/memory loss/fatigue, sexual impotence, 
diverticulitis, and hematuria is final.   38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2007). 

2.  New and material evidence sufficient to reopen previously 
denied claims for service connection for an acquired 
psychiatric disorder, a memory loss disorder, sexual 
impotence, hematuria, an intestinal disorder, joint 
pain/swelling/muscle spasms, a skin condition, and a fatigue 
disorder, has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in October 1998 the RO denied 
service connection for degenerative joint disease, high blood 
pressure, a skin condition, depression/memory loss/fatigue, 
sexual impotence, diverticulitis, and hematuria on the 
grounds that these manifestations were the result of known 
clinical diagnoses, and were not incurred in or aggravated by 
service.  A notice of disagreement was not filed, and the 
decision became final.  38 C.F.R. § 3.104.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.

In February 2004 the veteran submitted new claims for service 
connection for an acquired psychiatric disorder, a memory 
loss disorder, high blood pressure, sexual impotence, 
hematuria, an intestinal disorder, joint pain/swelling/muscle 
spasms, a skin condition, and a fatigue disorder.  This 
request was denied in a rating decision issued in December 
2004 on the grounds of no new and material evidence.  The 
veteran has appealed.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Evidence compiled since the October 1998 decision includes 
private medical records received by the RO in April 2004 
describing treatment rendered for cervical polyradiculopathy, 
joint pain and swelling, a facial rash, hematuria, a 
psychiatric disorder, and diverticulitis; a stressor 
statement; the reports of C&P chronic fatigue syndrome 
examinations done in 2004; private medical records received 
by the RO in November 2005 regarding psychiatric treatment; 
and medical records received by the RO in November 2005 and 
March 2007 from private treating neurologists.  The evidence 
also includes the transcript of a November 2005 RO hearing.  
During the hearing the veteran testified as follows:

I felt like that, if I may tell the 
truth, since I came back from the Gulf.  
Since I came back from the Gulf, I am not 
the same, the same person.  I am not the 
same person.  Eh... Something, something 
happened to me over there.  When I went 
out with ... that dust, that stuff they had 
there . . .

The veteran also testified regarding incidents in service 
that he asserts resulted in his current diverticulitis and 
psychiatric disorders.  L. Clavell, M.D., also provided a 
statement, which was received by VA in November 2005, in 
which he stated that he diagnosed cervical and lumbar 
radiculopathy and based on the incidents narrated by the 
veteran while in Iraq there was a very high probability that 
his diagnosis is due to Desert Storm service.  

This evidence is new since it was not of record at the time 
of the October 1998 final denial.  The Board must presume the 
credibility of the evidence for the purpose of reopening the 
claim.  Upon so doing, the Board finds that it is material 
since it propounds a link between current symptomatology and 
active military service.  It thus raises a reasonable 
possibility of substantiating the veteran's claims for 
service connection.  New and material evidence having been 
found, the veteran's claims for service connection for an 
acquired psychiatric disorder, a memory loss disorder, sexual 
impotence, hematuria, an intestinal disorder, joint 
pain/swelling/muscle spasms, a skin condition, and a fatigue 
disorder must be reopened.  38 C.F.R. § 3.156.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  



ORDER

New and material evidence having been received, the petition 
to reopen the veteran's claims for entitlement to service 
connection for an acquired psychiatric disorder, a memory 
loss disorder, sexual impotence, hematuria, an intestinal 
disorder, joint pain/swelling/muscle spasms, a skin 
condition, and a fatigue disorder is granted.


REMAND

Having reopened the claims for service connection for an 
acquired psychiatric disorder, a memory loss disorder, sexual 
impotence, hematuria, an intestinal disorder, joint 
pain/swelling/muscle spasms, a skin condition, and a fatigue 
disorder based on new and material evidence, the Board has 
jurisdiction to review the issues de novo, based on the whole 
record.  For the reasons that follow the Board finds that 
additional development is warranted. 
 
SMRs dated in April 1987 show treatment for muscle spasms and 
myalgia pain in the right shoulder and neck area, and an SMR 
dated in June 1990 documents complaints of body aches and 
pain.  Persian Gulf Registry dated in August 1994 documents 
the veteran's complaints of forgetfulness, hematuria, joint 
pain and swelling, skin rash, and diverticulitis.  
Psychiatric treatment record received by the RO in November 
2005 contains the remarks: "history revealed war dreams 
since [date]."

In April 1997 the veteran underwent numerous C&P examinations 
with regard to his claims for service connection.  Diagnoses 
included high blood pressure, diverticulosis of colon, status 
post diverticulitis, degenerative joint disease; 
"microscopic hematuria;" dysthymia; seborrheic dermatitis; 
solar lentigo; seborrheic keratosis, and chronic fatigue 
syndrome.  C&P examination done in October 2004 also yielded 
a diagnosis of degenerative joint disease, but rejected the 
1997 diagnosis of chronic fatigue syndrome.  Unfortunately, 
no opinion has been proffered as to a nexus between service 
and current symptomatology.  In fact, there is no evidence 
that the claims file was reviewed pursuant to the April 1997 
examinations.  In addition, C&P chronic fatigue syndrome 
examinations done in April 2004 (which rendered a diagnosis 
of chronic fatigue syndrome) and October 2004 (which found 
that the veteran does not have chronic fatigue syndrome) are 
inadequate for purposes of determining whether service 
connection under the provisions of 38 C.F.R. § 3.317 is 
warranted.  Remand for an examination in accordance with C&P 
Gulf War examination guidelines is warranted.  38 C.F.R. § 
3.159(c)(4). 
 
The Board also notes that SMRs compiled during the veteran's 
initial tour of active military service are not associated 
with the claims file.  Upon remand SMRs for the time period 
September 1961 to August 1963 must be requested and 
associated with the claims file.  38 C.F.R. § 3.159(c)(2).  
In addition, in view of the veteran's lengthy Army Reserve 
service, service personnel records should be requested and 
associated with the claims file.  38 C.F.R. § 3.159(c)(2).  
 
With regard to the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for high blood pressure, the Board notes that the veteran has 
not been issued notice that advises him of the evidence 
needed to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Remand in accordance with Kent is thus warranted.  
Id.  Notice to the veteran in compliance with Dingess/Hartman 
v. Nicholson, which informs the veteran of how VA determines 
effectives and disability ratings, should also be issued.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, in view of medical evidence of treatment for high 
blood pressure during a period of active duty for training in 
June 1986, an attempt should be made to ensure that all 
medical treatment records compiled between the veteran's 
initial tour of duty (which ended in 1963) and his second 
tour of duty (which began in January 1991) are of record.  38 
C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:
  
1.  Issue notice to the veteran, in 
compliance with Kent v. Nicholson, that 
informs him of the reason(s) for the denial 
of his initial claim for service connection 
for high blood pressure, and of the 
information and evidence necessary to 
substantiate the element or elements that 
were found insufficient in the initial 
denial of his claim for service connection 
for high blood pressure.  

2.  Issue notice to the veteran, in 
compliance with Dingess/Hartman, that 
informs him of how VA establishes disability 
ratings and effective dates.  

3.  Contact the veteran and request that he 
provide the names and addresses of all 
health care providers from whom he received 
diagnosis and/or treatment for high blood 
pressure and other disabilities following 
his separation from active military service 
in August 1963 until the start of his second 
tour of duty in January 1991.  Also attempt 
to obtain any other pertinent treatment 
records identified by the veteran during the 
course of the remand, provided that any 
necessary authorization forms are completed.  
The veteran should also be encouraged to 
submit any additional evidence that he may 
have in his possession pertaining to the 
issues on appeal. If no further treatment 
records exist, the claims file should be 
documented accordingly.  
 
4.  Contact the appropriate service 
department/agency and request a copy of all 
SMRs compiled during the time period 
September 1961 to August 1963.
 
5.  Request a copy of the veteran's complete 
Official Military Personnel File and 
associate said with the claims file.
 
6.  Request a report from the appropriate 
agency that lists the dates of each separate 
period of active duty for training and each 
separate period of inactive duty for 
training from August 1963 to the termination 
of the veteran's Army Reserve commitment in 
1997, and associate said with the claims 
file.  
 
7.  Schedule the veteran for an appropriate 
examination with regard to his claims for 
service connection for an acquired 
psychiatric disorder, a memory loss 
disorder, sexual impotence, hematuria, an 
intestinal disorder, joint 
pain/swelling/muscle spasms, a skin 
condition, and a fatigue disorder.  Current 
Compensation and Pension Examination Gulf 
War Guidelines must be followed.  All 
indicated tests should be performed, and all 
findings reported in detail.  During the 
examination the veteran should be requested 
to specify the situs(es) of his joint pain.  

NOTE:  If any claimed disorder is determined 
to be attributable to a medically explained 
(known) illness or injury, the examiner must 
opine as to whether it is less likely than 
not (less than a 50 percent probability) or 
at least as likely as not (50 percent 
probability or greater) that said disorder 
was incurred during active military service; 
during a period of active duty for training; 
or during a period of inactive duty for 
training.  All disabilities resulting from 
undiagnosed illnesses must also be 
identified in the examination report.  
 
The claims file must be made available to, 
and reviewed by, the examiner(s), and the 
examiner(s) must state that the claims file 
was reviewed in the report provided.  A 
complete rationale for all conclusions and 
opinions must be provided.
 
8.  Readjudicate the claims on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


